-Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-12 and 21-27 are pending and rejected. Claims 13 is withdrawn as being directed to a non-elected species. Claims 14-20 are cancelled. Claims 1, 8, and 24 are amended.

Election/Restrictions
	It is noted that the petition for withdrawal of the restriction was denied in the response dated 8/30/2022. Therefore, the restriction stands as final.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 24, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatasubramanian, WO 2019/212592 A1 (provided on the IDS of 10/19/2021) in view of Yang, US 2014/0057447 A1 and Veerasamy, US 2006/0288938 A1 (provided on the IDS of 10/19/2021) and for claim 3, as evidenced by the Dictionary of Chemistry, 2008.
	Regarding claim 1, Venkatasubramanian teaches a method of forming a carbon hard mask (methods for depositing an amorphous carbon layer onto a substrate where the amorphous carbon layer is a carbon hardmask, abstract, 0007, and 0028), the method comprising: 
generating a radio frequency (RF) plasma comprising carbon-based ions by supplying RF power to a plasma processing chamber, the carbon-based ions at a substrate within a plasma processing chamber having a first average ion energy (where a substrate is positioned in a process volume of a process chamber, a process gas comprising a hydrocarbon gas is flowed into the volume, and plasma is formed from the process gas by applying a first RF power to a first electrode of the process chamber, 0005-0006 and Fig. 1-2, such that an RF plasma is formed from the RF power applied to the chamber so as to generate plasma from the hydrocarbon gas, as required by instant claim 4, such that it will provide carbon-based ions in the plasma for forming the carbon film on the substrate such that the ions will have a first energy, where the plasma is formed and maintained by providing RF power from the power supply and then modified by providing DC power, 0018, indicating that the RF power is first applied to generated the plasma to provide carbon ions of a first energy, and where the plasma 123 is formed an maintained in the processing volume and where the substrate is exposed to the plasma, 0005, 0018, and Fig. 1, such that the carbon-based ions will be at a substrate within the plasma processing chamber); 
supplying direct current (DC) power to the plasma processing chamber concurrently with the continuous wave RF power (where a second power is applied to a second electrode of the process chamber, wherein the second power is a pulsed DC power, 0005 and Fig. 2, such that the RF power and DC power will be applied together, where the DC power is applied to modify the plasma generated from the RF power supply, 0018); and 
forming a carbon hard mask on the substrate within the plasma processing chamber by delivering the carbon-based ions to the substrate (where a surface of the substrate is exposed to the plasma, i.e. the plasma containing the carbon-based ions, to form an amorphous carbon layer on the substrate that will then form the carbon hard mask, 0005, 0007, and 0028).
Venkatasubramanian teaches using a combination of RF AC power and pulsed DC power to create a plasma which deposits an amorphous carbon layer with a high ratio of sp3 (diamond-like) carbon to sp2 (graphite-like) carbon (abstract). They teach that as a result of the higher sp3 carbon fraction, the methods described provide amorphous carbon layers having improved density, rigidity, etch selectivity, and film stress as compared to amorphous carbon layers deposited by conventional methods (abstract). They teach that each of the power supplies 121 and 122 may be a continuous wave (CW) RF power supply, a pulsed RF power supply, a DC power supply, and/or a pulsed DC power supply (0017). They teach that in one embodiment, power supply 121 is a CW RF power supply and the power supply 122 is a pulsed DC power supply (0017 and Fig. 1). 
They do not teach that the DC power applied is continuous wave DC power that adjusts the first average ion energy of the carbon-based ions to a second average ion energy.
Yang teaches semiconductor processing systems that include a process chamber with a lid assembly, grid electrode, conductive insert, and ground electrode where each component may be coupled with one or more power supplies operable to produce a plasma within the process chamber (abstract). They teach methods or producing a plasma in the processing chamber by coupling a first power supply with the processing chamber lid assembly to form a plasma within the processing chamber and then coupling a second power supply with the processing chamber to tune the plasma with the second power supply (0011). They teach that the tuning may include a variety of operations including applying a negative voltage with the second power supply to increase the electron flux or applying a positive voltage with the second power supply to increase the ion flux (0011). They teach that the first power supply may be an RF power supply and the second may be a DC power supply (0012). They teach that tunable plasmas may allow increased control over plasma profiles being used in processing operations (0013). They teach that the process provides improved power and control schemes for plasma modulation within a process chamber (0024). They teach that an RF power supply may be electrically coupled with one portions of the processing chamber, while a DC power supply may be coupled with the same or different portions of the processing chamber (0025). They teach that the DC power supply allows for manipulation of the generated plasma such as adjusting the specific etch chemistry, the ion flux directed to the substrate, as well as the functional capabilities of the ions utilized (0025). They teach that a deposition or an etching process may be performed (0034). They teach that RF power supply 355 and DC power supply 360 may be operated together, where RF power supply may be operated continuously between about 0 and about 3000 kW to maintain a plasma in the plasma reaction region (0050 and Fig. 3). They teach that the DC power supply may be unused or off, may be continuously operated, or alternatively may be pulsed during operation (0050). They teach that if the DC bias is positive, more ion flux from the plasma may move to the grid electrode and subsequently to the substrate wafer and if it is negative, more electron flux may be directed to the grid electrode (0050). They teach that by combining the DC power supply with the RF power supply, more chemistry modulation may be obtained as compared to an RF power supply alone (0050). They teach igniting the plasma using the first power supply and then the second power supply is used to tune the plasma profile in one or more ways (0070 and Fig. 7). Since Yang teaches igniting the plasma and then tuning it, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have first ignited that plasma to provide ions having a first energy and then to have applied the second energy to tune the plasma and provide ions of a second energy (due to the application of the second power) because the plasma must first be ignited before being altered and further it will also the plasma to stabilize before being changed to more reliably control the process. Therefore, Yang teaches igniting a plasma using a first power supply that is an RF power supply and then powering a DC power supply to tune the plasma, where the RF and DC power supplies can both be continuous wave or continuously operated power supplies.
Veerasamy teaches methods for depositing an improved diamond-like carbon material having a large number of sp3 carbon-carbon bonds (abstract). They teach ionizing a source material to form a plasma containing carbon ions which are energized to form a stream from the plasma toward the substrate so that carbon from the ions is deposited on the substrate (0017). They teach that the ions impact with an energy which promotes formation of sp3 carbon-carbon bonds, where it is desirable to form an amorphous carbon layer having more than about 15% sp3 carbon-carbon bonds (0017). They teach that the impact energy of the energetic carbon ions is within a pre-determined range to promote formation of the desired lattice structure, the bonds apparently being formed at least in part by subplantation (0017). They teach that it is desirable for each carbon ion to impact with an energy of between about 100 and 120 eV (0017). They teach controlling the biasing voltage to control ion impact energy (0056). They teach that the ion energy depends on the acceleration potential across the grid sheath and the energy lost by collisions within the sheath (0061). They teach using a DC bias to control ion energy (0079). They teach using hydrocarbons in the plasma to provide the carbon-based ions (0063-0065). Therefore, they teach that that it is desirable to form amorphous carbon films having high sp3 bonds by controlling the ion energy to be in the range of 100-120 eV, where the ion energy can be controlled using a DC bias.
From the teachings of Yang and Veerasamy, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Venkatasubramanian to have optimized the plasma processing system to have used continuous wave RF power to ignite the plasma and form carbon ions having a first energy and then to have used a continuous wave DC power to tune the plasma to have carbon ions having a second energy in the range of 100-120 eV to form an amorphous film having a high degree of sp3 bond because Yang teaches that plasma deposition characteristics can be tuned by igniting a plasma with a continuous RF power and then modulating the plasma with a continuous DC power, where the DC power tunes the ion and electron fluxes and Veerasamy teaches that an amorphous carbon film having a high degree of sp3 bonding is formed using carbon ions with an energy of 100-120 eV, where energy can be controlled with a DC bias such that it will be expected to provide the desired and predictable results of optimizing the carbon film to have the most sp3 bonding characteristics while controlling the plasma deposition parameters as described by Yang. Further, while Venkatasubramanian teaches using a pulsed DC source in their deposition process, since Yang teaches that any combination of continuous/pulsed RF/DC sources can be used for igniting and controlling the plasma, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the configuration of the sources to provide the desired result of a carbon film having high sp3 bonding. According to MPEP 2144.05 II A, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
	Regarding claim 2, Venkatasubramanian in view of Yang and Veerasamy suggest the process of instant claim 1. Venkatasubramanian teaches that the deposited amorphous carbon layers exhibit a high ratio of sp3 carbon to sp2 carbon (0030).
	Veerasamy teaches that the resulting amorphous carbon protective layer includes more than about 35% sp3 carbon-carbon bonds, with particularly preferred methods producing more than about 70% sp3 carbon-carbon bonds (0017), where as noted above, they suggest controlling the carbon ion energy to be in the range of 100-120 eV for forming more sp3 bonds. 
From the teachings of Veerasamy, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the process to provide a carbon film having more than 35% sp3 carbon bonds (greater than .35 as a fraction) because Veerasamy indicates that such a range is desirable in forming an amorphous carbon film, where such a percentage can be provided when using carbon ions having ion energies in the range of 100-120 eV such that it will be expected to provide a carbon film having a desirable sp3 bonding structure. Therefore, in the process of Venkatasubramanian in view of Yang and Veerasamy, the fraction of carbon-carbon bonds in the film will be within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). 
Regarding claim 3, Venkatasubramanian in view of Yang and Veerasamy suggest the process of instant claim 1. Venkatasubramanian further teaches that the RF power has a frequency between 350 kHz and about 100 MHz (0006). Yang teaches that the frequencies of the RF power can be in a variety of ranges including above 60 MHz (0048). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have selected a frequency range of 350 kHz to 100 MHz because Venkatasubramanian indicates that such a range is suitable for generating plasma for carbon deposition and Yang indicates that a range overlapping the range of Venkatasubramanian is also suitable in a plasma process using continuous RF and DC power. Therefore, in the process of Venkatasubramanian in view of Yang and Veerasamy, the continuous wave RF power will have a frequency overlapping a VHF range (i.e. 30 MHz to 300 MHz as evidenced by the Dictionary of Chemistry). According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
As to the second average ion energy, as noted above, Veerasamy suggests setting the second ion average energy in a range of 100-120 eV, such that the range will be within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). 
	Regarding claims 4 and 5, Venkatasubramanian in view of Yang and Veerasamy suggest the process of instant claim 1. Venkatasubramanian further teaches flowing a processing gas into the processing volume, where the gas includes a carbon source such as a hydrocarbon gas, where the gas includes acetylene (C2H2) (0019). 
	Veerasamy teaches ionizing a source material to form a plasma containing carbon ions (0017). They teach decomposing or dissociating hydrocarbons in plasma as a source gas, where an example is acetylene, so as to provide the carbon-based ions (0023 and 0063-0065). 
	Therefore, in the process of Venkatasubramanian in view of Yang and Veerasamy a hydrocarbon gas such as acetylene will be flowed into the processing chamber to provide a portion of the carbon-based ions within the RF plasma such that it will provide a hydrocarbon precursor gas since it is a precursor to the carbon-based ions in the plasma.
	Regarding claim 6, Venkatasubramanian in view of Yang and Veerasamy suggest the process of instant claim 4. Venkatasubramanian further teaches flowing a processing gas into the processing volume, where the gas includes a carbon source such as a hydrocarbon gas, where the gas includes methane (CH4) (0019). 
	Regarding claims 24 and 27, Venkatasubramanian in view of Yang and Veerasamy suggest the features of instant claims 1, and 3-5 such that they provide the features of claim 24, where the RF plasma is generated at a substrate within the plasma processing chamber and wherein the frequency of the RF power overlaps the claimed range and using acetylene as the hydrocarbon gas as required for instant claim 27. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Regarding claim 26, Venkatasubramanian in view of Yang and Veerasamy suggest the features of instant claim 24, where they also suggest forming the carbon hard mask with a sp3 fraction within the claimed range as discussed above for instant claim 2. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  

Claims 7, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatasubramanian in view of Yang and Veerasamy as applied to claims 1, 4, and 24 above, and further in view of Ramaswamy, US 2019/0057862 A1.
	It is noted that the third inventor is used for US 2019/0057862 A1 to differentiate between Venkatasubramanian and Yang references.
	Regarding claims 7, 21, and 25, Venkatasubramanian in view of Yang and Veerasamy suggest the process of instant claims 1, 4, and 24.
	They do not teach vaporizing a solid target to form gaseous carbon within the plasma processing chamber, wherein a portion of the carbon-based ions are formed within the RF plasma from the gaseous carbon.
	Ramaswamy teaches a method of forming a transparent carbon layer on a substrate comprising generating an electron beam plasma above a surface of a substrate positioned over a first electrode and disposed in a processing chamber having a second electrode positioned above the first electrode (abstract). They teach flowing a hydrocarbon-containing gas mixture into the processing chamber, wherein the second electrode has a surface containing a secondary electrode emission material selected from a carbon-containing material (abstract). They teach applying a first RF power to at least one of the first electrode and the second electrode and forming a transparent carbon layer on the surface of the substrate (abstract). They teach that the top electrode has an electrode surface made of a high secondary electron emission material such as carbon (0027). They teach that as the top electrode is bombarded with ions, secondary electrons emitted due to the ion bombardment are accelerated by the plasma sheath thus acquiring high energy (0027). They teach that those energetic secondary electrons shoot downwards like electron beams and are very efficient for ionization and dissociation of hydrocarbon molecules (0027). They teach that electrode 108 is formed by a carbon-containing material that may assist in providing carbon sources during a hard mask layer deposition process, such that the electrode may be consumed after a number of deposition processes (0030). They teach that material dislodged from the electrode may assist in forming a carbon hard mask layer with high film density by consumption of the materials bombarded from the electrode (0030). They teach that the ion bombardment energy of the electrode is a function of the RF source power generators (0037). They teach that in PVD, a carbon target is bombarded with ions and sputtered carbon atoms are deposited on the wafer surface to form a hardmask layer, providing a film with a higher density (0076). They teach that the process deposits high-density carbon hard mask layers using a combination of plasma induced CVD and PVD (0077). Therefore, Ramaswamy teaches a hybrid PVD/PECVD process where ions bombard a solid carbon target resulting in energetic secondary electrons that help to ionize and dissociate hydrocarbon molecules while also providing a carbon source for deposition of the carbon hard mask layer. While they do not specifically state that the solid target is vaporized to provide gaseous carbon, since the process is a PVD/PECVD process, i.e. a vapor deposition process, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the ion bombardment of the solid carbon electrode will result in vaporizing the target to form gaseous carbon because the process is a vapor deposition process and the carbon from the target contributes to the deposition. 
	From the teachings of Ramaswamy, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Venkatasubramanian in view of Yang and Veerasamy to have used an electrode formed from carbon and to have used ion bombardment in the process to provide the PVD/PECVD deposition of Ramaswamy because they teach that it provides a carbon hardmask film having improved density. Therefore, in the process of Venkatasubramanian in view of Yang and Veerasamy, and Ramaswamy a solid target will be vaporized by ion bombardment to form gaseous carbon within the plasma processing chamber, where since the plasma is used to generate carbon ions from a hydrocarbon, at least a portion of the gaseous carbon would also be expected to form carbon ions from interacting with the plasma. Further, since Venkatasubramanian in view of Yang and Veerasamy, and Ramaswamy suggest the process of claim 7, i.e. ion bombarding a carbon target in the plasma CVD process, it would also be expected to result in vaporizing the target to provide gaseous carbon, wherein a portion of the carbon-based ions are formed within the RF Plasma from the gaseous carbon. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
	

Claims 8-10, 12, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatasubramanian, WO 2019/212592 A1 (provided on the IDS of 10/19/2021) in view of Yang, US 2014/0057447 A1, Veerasamy, US 2006/0288938 A1, and Kim, US 2006/0124059 A1.
	Regarding claim 8, Venkatasubramanian in view of Yang and Veerasamy provide the features of claim 8 of providing continuous wave power to a plasma processing chamber to generate RF plasma at a substrate within the plasma processing chamber, the continuous wave power comprising both RF and DC power, wherein providing the continuous wave power comprises supplying RF power to a first electrode, supplying the DC power to a second electrode, and forming a carbon hard mask at a substrate within the plasma processing chamber using the continuous wave power. 
As discussed above for claim 3, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have selected a frequency range of 350 kHz to 100 MHz because Venkatasubramanian indicates that such a range is suitable for generating plasma for carbon deposition and Yang indicates that a range overlapping the range of Venkatasubramanian is also suitable in a plasma process using continuous RF and DC power. Therefore, in the process of Venkatasubramanian in view of Yang and Veerasamy, the continuous wave RF power will have a frequency overlapping the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
As to the DC voltage, Yang teaches that exemplary DC power supplies may be configured to adjustable control between about 500 to about -500 V, between about 400 to about -400 V, between about 300 to about -300 V, between about 200 to about -200 V, etc. (0049). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have selected a DC voltage source adjustable between 200 to about -200 V because Yang indicates that such a DC voltage source is desirable for tuning an RF plasma such that it will be expected to provide a suitable voltage range for tuning the properties of the plasma for carbon deposition. Therefore, the voltage range of the DC power will meet the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
They do not teach that the RF power is supplied through an impedance matching circuit or that the DC power is supplied through a low pass filter.
Kim teaches a plasma CVD system that consists of a plasma source and a process chamber for plasma generation and wafer processing (0019 and Fig. 1). They teach that an RF power generator is connected via an impedance match network (0026 and Fig. 3). They teach that the impedance matching circuit efficiently couples power from the RF supply to the antenna (0011). They teach that a DC power supply is connected via a low pass filter so as to supply DC potential without interference with RF energy (0037 and Fig. 1). 
From the teachings of Kim, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Venkatasubramanian in view of Yang and Veerasamy to have supplied the RF power through an impedance matching circuit and DC power through a low pass filter because Kim teaches that an impedance matching circuit efficiently couples power from and RF supply to its connected component and that a low pass filter supplies DC potential without interference with RF energy such that it will be expected to efficiently supply the power sources to the system while preventing interference of RF energy with the DC power.
Regarding claim 9, Venkatasubramanian in view of Yang, Veerasamy, and Kim suggest the process of instant claim 8. As discussed above for claim 2, Venkatasubramanian in view of Yang and Veerasamy provide the suggestion of forming the film so that is comprises a sp3 fraction greater than about .35, such that the process of Venkatasubramanian in view of Yang, Veerasamy, and Kim will overlap the range of instant claim 9. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Regarding claim 10, Venkatasubramanian in view of Yang, Veerasamy, and Kim suggest the process of instant claim 8. As discussed above for instant claim 3, Venkatasubramanian in view of Yang and Veerasamy suggest optimizing an average ion energy of carbon-based ions delivered to the substrate while forming the carbon hard mask between 100-120 eV, such that the average ion energy in the process of Venkatasubramanian in view of Yang, Veerasamy, and Kim will be within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
Regarding claim 12, Venkatasubramanian in view of Yang, Veerasamy, and Kim suggest the process of instant claim 8. Yang further teaches that the RF power supply may be electrically coupled with one portion of the processing chamber, while a DC power supply may be coupled with the same or a different portion of the processing chamber (0025). They each electrically coupling both the RF power supply and the DC power supply to the lid assembly, where the lid assembly can be an electrode (0027, 0028, 0054-0055, and Fig. 4). Yang teaches that the power supplies are electrically coupled with components of the processing chamber that may serve as electrodes (0023). Therefore, Yang indicates that the RF and DC power sources can be supplied to the same electrode such that the first and second electrode are the same electrode.
Regarding claim 23, Venkatasubramanian in view of Yang, Veerasamy, and Kim suggest the process of instant claim 8. As discussed above for claim 4, Venkatasubramanian in view of Yang and Veerasamy suggest providing a hydrocarbon precursor gas into the plasma processing chamber wherein a portion of the carbon-based ions are formed from the hydrocarbon precursor gas so as to deposit the carbon film such that they are delivered to the substrate. 

Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatasubramanian in view of Yang, Veerasamy, and Kim as applied to claim 8 above, and further in view of Ramaswamy, US 2019/0057862 A1.
	Regarding clams 11 and 22, Venkatasubramanian in view of Yang, Veerasamy, and Kim suggest the process of instant claim 8. As discussed above for claims 4 and 23, they suggest providing a hydrocarbon precursor gas into the plasma processing chamber, wherein carbon-based ions are formed from the hydrocarbon precursor gas and delivered to the substrate while forming the carbon hard mask.
	They do not teach vaporizing a solid target.
	As discussed above for clam 7, Ramaswamy suggest vaporizing a solid target using ion bombardment to form gaseous carbon within the plasma processing chamber, wherein carbon-based ions are formed from the gaseous carbon and delivered to the substrate while forming the carbon hard mask so as to provide a carbon film having good density.

Response to Arguments
Applicant's arguments filed 7/7/2022 have been fully considered.
Regarding Applicant’s argument that Venkatasubramanian does not teach supplying continuous wave RF power to generate RF plasma at a substrate concurrently with supplying continuous wave DC power to form a carbon hard mask at the substrate, it is noted that the combination of Yang and Veerasamy are used to suggest performing continuous wave DC to tune the energy of the carbon ions in the plasma. Further, Venkatasubramanian teaches generating plasma at the substrate in the processing volume (0005, 0018, and Fig. 1). While Venkatasubramanian describes using pulsed DC power, Yang indicates that the DC power can be pulsed or continuous, thus providing the suggestion of using continuous DC power as an alternative to pulsed power. 
Regarding Applicant’s arguments over Yang, the Examiner notes MPEP 2123(I): A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Therefore, while Yang describes the hardware and etching, since they also indicate that the process can be used with deposition (0034) and they describe igniting plasma with RF power and tuning the plasma with continuous DC power as an alternative to pulsed DC power, Yang is considered to motivate one having ordinary skill in the art to modify Venkatasubramanian to have generated the plasma with RF power and to have tuned it with continuous DC power for depositing the carbon hardmask with more control over the process. This is also supported by Veerasamy which indicates that a DC bias is used to control the energy or carbon ions in a plasma to provide desirable sp3 bonding characteristics. 
Regarding Applicant’s arguments over Veerasamy, the reference teaches the desirable ion energy for carbon ions when depositing an amorphous carbon layer, where the energy at which the ions impact the substrate can be controlled using a DC bias. Therefore, the combination of Venkatasubramanian in view of Yang and Veerasamy provides the suggestion of generating the plasma using RF power at the substrate and then modulating or tuning the energy of the ions in the plasma using the continuous DC power so as to provide the carbon hardmask on the substrate with desirable sp3 characteristics. 
Regarding Applicant’s arguments over the pulsed DC power of Venkatasubramanian, while the reference does teach using pulsed DC power and describes the benefits of the pulsed DC power, Yang indicates that when supplying DC power with RF power, the DC power can be pulsed or continuous where either tunes the plasma. Further, Veerasamy teaches that using DC power as a bias can control the ion energies of carbon ions to provide desirable sp3 characteristics in the film. Therefore, the use of a continuous DC power is also expected to provide suitable results because it will also be capable of tuning the plasma of Venkatasubramanian as described by Yang to provide the desirable carbon ion energies as described by Veerasamy. Further, Venkatasubramanian does not describe using continuous DC power, such that while they describe the benefits of pulsed DC power, there is no indication the such benefits would not be present in a continuous DC system. Additionally, the modification of Venkatasubramanian to use continuous DC power would still be considered to provide a key feature of the process because Yang indicates that DC power can be continuous or pulsed, indicating that either can be used in a process with RF power, and it will still be expected to modulate the energies of the carbon ions as desired by Venkatasubramanian. 
Regarding Applicant’s arguments over Yang, while Yang teaches hardware, they also teach combining RF power with continuous or pulsed DC power for the purposes of tuning the plasma. Further, Yang is combined with Veerasamy to suggest tuning the plasma with the DC power to provide the desired carbon ion energies. Therefore, while Applicant argues that tuning the plasma is too general, Veerasamy provides more direction for the tuning of the plasma with the specific desired carbon ion energies for forming a film having desirable sp3- characteristics. Additionally, the Examiner notes MPEP2144(II): The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves."). Therefore, while Applicant argues that tuning the plasma is akin to making something more efficient or cheaper, these motivations are indicated as being strong rationales for supporting a rejection and since Veerasamy suggests using the DC power to modulate the carbon ion energies, this provides a specific purpose for tuning the plasma.
It is noted that paragraph 0070 of Yang indicates that the first power supply is used to ignite or form the plasma, where the second power supply is used to tune the plasma. Specifically, they indicate that the action of coupling the power supply may ignite the plasma and operation 730 tunes the plasma (0070 and Fig. 7), such that the plasma is ignited and then tuned. 
As to Applicant’s arguments over the Veerasamy, while Veerasamy teaches electron cyclotron resonance methods and cathodic arc methods of ion-beam deposition, the process provides a plasma containing energized carbon ions and then using DC power to modulate the energy of the ions. Since Venkatasubramanian provides carbon ions in a plasma the use of the continuous DC power suggested by Yang (which is indicated as tuning the plasma) is also expected to be capable of tuning the energies of the carbon ions in the plasma of Venkatasubramanian as in the process of Veerasamy. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        

/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718